Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 7 March 1824
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 7 March 1824
				
				I am rejoiced my Dear Charles to learn that your journey was so pleasant and that the little accident you met with was soon repaired so much to your satisfaction—That you must be very busy I am well aware but the division of your time will render all your occupations easy and I hope your health of which you now complain will soon be entirely restored—I am much better than I was and intend if possible to get quite well in the course of the Spring which appears to be setting in already—The City is becoming very dull and even the political hemisphere seems to have cleared up so much since the famous Caucus that none but light Clouds comparatively obscure the horizon—Mrs. M is the most active partizan of the Treasury and is earnest to discover among her acquaintance who is “for Cousin Billy” General J—— is the favorite Candidate and the question will soon sink into perfect quietude—Among the novelties of the day I must tell you that Mrs. Hay had an invited party at the great house last Eveng among whom were some of the Corps Diplomatique with whom you know she has so long been at variance upon the ground that they take opportunities to talk politic’s with her—She has perhaps discovered that she possesses enough of Mother Wit to baffle them after her long schooling and is at last prepared for an attack.—She has procured a Situation for Mr Smith which is a very good one and they are to remove to Philadelphia in a short time—Poor Col Freeman is gone and the clamour for his place exceeds any thing I have yet heard Two Senators 27 Members besides a number of private Citizens and two Consuls are applicants and it is whispered abroad that Gov Findlay the leading friend of the W.D. is to be the man notwithstanding the trifling objection of not knowing how to read write spell or keep accounts which in these our modern times are mere accomplishments and not at all essential towards filling the station of Auditor in the Treasury Department.—These subject’s cannot be amusing to you but they will at least show you that there must be something “rotten in the State of Denmark” and that it is no advantage to the Nation to have the worthy representatives of the people so eager for Office in an Elective Government—But—Mum!!!—Van Buren dined with us the other day and Mr T Johnson of Kentucky observed that a Gentleman had told him that out of 48 Senators 46 were now applying for Office V. B. affected to understand that he meant the present vacancy and denied it when Tracy went up to him and said that this was not meant in particular but was intended to take in all or any Offices in the gift of the Government and then said it was understood that he (V. B.) was one of the number—V. B. answered it was UNTRUE I turned my eyes another way lest they should cry “guilty upon my honour”Adieu
				
					L. C. A.
				
				
			